DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming methods for hydraulically fracturing a subterranean formation. The methods includes preparing and sending a first command signal from a master controller to a plurality of pumps of a pump system. The first command signal specifies a flow rate output for each in pump to achieve a first target flow rate for a fracturing fluid being injected into the subterranean formation. A pressure of the fracturing fluid injected into the subterranean formation at the first target flow rate is monitored and, based on the pressure, the master controller determines when to increase a flow rate of the fracturing fluid to a second target flow rate. The master controller prepares and sends a second command signal to the plurality of pumps to specify the flow rate output for each pump to achieve the second target flow rate. Regarding independent claim 1, the novel feature is determining with the master controller when to increase the flow rate of the fracturing fluid to the second target flow rate comprises: measuring a maximum pressure at the first target flow rate; calculating a slope of the pressure versus time after reaching the maximum pressure; and determining to increase the flow rate of the fracturing fluid to the second target flow rate upon establishing that the slope is negative. Regarding independent claim 11, the novel feature is the flow rate of the fracturing fluid is increased to the second target flow rate after measuring a maximum pressure at the first target flow rate and upon expiration of a time period elapsed between sending the first command signal and when the maximum pressure is measured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676